Citation Nr: 0403716	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  97-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.

2.  Entitlement to service connection for status post 
excision of melanoma.

3.  Entitlement to an effective date earlier than January 10, 
1997, for the grant of service connection for dermatitis.

4.  Entitlement to an initial rating in excess of 10 percent 
for dermatitis prior to August 30, 2002, and for a rating in 
excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
March 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  By a 
July 1997 rating decision, the RO denied service connection 
for basal cell carcinoma of the chin and left ear area, and 
for status post excision of melanoma in situ of the left arm.  
Thereafter, in May 1999, the Board remanded this case for 
adjudication of the inextricably intertwined issue of whether 
the veteran had submitted new and material evidence to reopen 
his claim of service connection for dermatitis.  By an August 
1999 rating decision, the RO determined that new and material 
evidence had not been received to reopen the dermatitis 
claim, and the veteran appealed this decision to the Board.  
In August 2000, the Board determined that new and material 
evidence had been received, and remanded the claims for 
additional development.  Thereafter, the RO granted service 
connection for dermatitis by a December 2001 rating decision, 
evaluated as 10 percent disabling effective January 10, 1997.  

The veteran was informed of the December 2001 rating decision 
by correspondence dated December 17, 2001.  He subsequently 
submitted a timely Notice of Disagreement to the December 
2001 rating decision, contending that both a higher initial 
rating and an earlier effective date was warranted.  A 
Statement of the Case (SOC) was subsequently issued to the 
veteran on the earlier effective date claim on November 19, 
2002, and he submitted a VA Form 9, Appeal to the Board, 
which was received January 17, 2003.  Thereafter, by 
correspondence dated in July 2003, the RO noted that this 
document had been received, but informed the veteran that a 
timely appeal was to have been filed within 60 days from the 
date of the SOC or the remainder, if any, of the 1-year 
period from the date of the letter notifying him of the 
action he had appealed.  As such, the RO stated that he had 
until December 17, 2002, to submit his VA Form 9, and, thus, 
his appeal had expired.  However, the Board notes that 
38 C.F.R. § 20.302(b) states that the Substantive Appeal must 
be filed within 60 days from the date the agency of original 
jurisdiction mails the SOC, or within the remainder of the 1-
year period from the date of the notification of the 
determination being appealed, whichever period ends later.  
(Emphasis added).  Thus, the veteran's period for perfecting 
this appeal actually ended January 19, 2003, and, as such, he 
did perfect a timely appeal.  The Board also notes that the 
veteran has provided several arguments in support of his 
claim for an earlier effective date, as has his accredited 
representative, and he has been provided with a summary of 
the pertinent criteria for establishing an earlier effective 
date.  In addition, the earlier effective date claim was 
included as part of a July 2003 Supplemental Statement of the 
Case (SSOC).  Thus, even though the July 2003 correspondence 
informed the veteran that no timely appeal had been perfected 
with respect to the earlier effective date claim, the Board 
concludes that he has not been prejudiced by the decision to 
proceed with adjudication of this issue.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in January 1998 with 
respect to his basal cell carcinoma and melanoma claims.  A 
transcript of this hearing is of record.

For the reasons stated below, the Board finds that an 
effective date earlier than January 10, 1997, is not 
warranted for the grant of service connection for dermatitis.  
The remaining issues are addressed in the REMAND portion of 
this decision.




FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  Service connection was denied for wool allergy dermatitis 
by a May 1955 rating decision.  The veteran was informed of 
this decision, including his right to appeal, and while he 
submitted additional medical evidence, he did not appeal this 
decision.

3.  In January 1956, the RO informed the veteran that he had 
not submitted the requisite new and material evidence 
required to reopen a previously denied claim for service 
connection for dermatitis, and advised him that no further 
action would be taken on his claim.  

4.  Following the January 1956 correspondence, the veteran 
did not provide a written communication in which he expressed 
his belief in entitlement to service connection for 
dermatitis until the statement received on January 10, 1997.

5.  A May 1999 Board decision determined that the May 1955 
rating decision was not the product of clear and unmistakable 
error (CUE).  Nothing in the record reflects that the veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).


CONCLUSION OF LAW

The criteria for an effective date earlier than January 10, 
1997, for a grant of service connection for dermatitis have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.1, 3.105, 3.155, 3.157, 
3.400, 20.1100 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Here, the RO advised the veteran of the evidence necessary to 
substantiate this claim by various documents such as 
correspondence dated in July 2002, the November 2002 SOC, and 
the July 2003 SSOC.  In pertinent part, the July 2002 
correspondence apprised him of what he must show to prevail 
in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  Further, 
the RO advised the veteran of the pertinent legal criteria 
for the establishment of effective dates by the November 2002 
SOC.  The VCAA made no changes to either of these criteria.  
Moreover, the November 2002 SOC included a summary of the 
VCAA regulatory provisions.  Therefore, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board is cognizant of the Court's recent holding in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, the veteran's earlier effective date claim was raised 
by his February 2002 Notice of Disagreement, and, as such, 
the November 2002 SOC was the initial unfavorable 
determination on this claim.  Moreover, VA's Office of 
General Counsel indicated in VAOPGCPREC 8-2003 that when VA 
receives a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue 
an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.

Regarding the duty to assist, the Board finds that it does 
not appear the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  In addition, he has had the opportunity to submit 
contentions in support of his claim, as has his accredited 
representative.  He specifically indicated on his January 
2003 VA Form 9 that he did not want a hearing before the 
Board in conjunction with his earlier effective date claim.  
Accordingly, the Board finds that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran contends that he is entitled to an 
effective date for his grant of service connection for 
dermatitis.  Specifically, he contends that the effective 
date should be from when he made his original claim of 
service connection for this disability in 1955.  He maintains 
that there was error in the original 1955 rating decision 
which denied the claim in that records of March 1955 and his 
May 1955 VA hospitalization were missing and would have 
supported his claim.  In pertinent part, he contends that 
they distinctly pointed out the misdiagnosis of allergy to 
wool which was the basis for the denial.  He has submitted 
multiple copies of the May 1955 VA hospitalization report in 
support of these contentions.

As detailed above, service connection was denied for wool 
allergy dermatitis by a May 1955 rating decision.  The 
evidence on file at the time of this decision included the 
veteran's service medical records, as well as a May 1955 VA 
medical examination.

The veteran was informed of the May 1955 rating decision, 
including his right to appeal, by correspondence dated in 
June 1955.  He subsequently submitted additional medical 
evidence, including a March 1955 VA outpatient treatment 
record which diagnosed recurrent dermatitis of hands, and the 
May 1955 VA hospitalization report.  Nevertheless, he did not 
initiate an appeal to this decision by filing a timely Notice 
of Disagreement.

In a December 1955 confirmed rating decision, the RO noted 
the additional evidence submitted since the May 1955 rating 
decision, and concluded that it did not warrant a change in 
service-connected status or evaluation of any disability, nor 
did it contain any new and material evidence relevant to the 
question at issue which was not on file when the previous 
decision was made.  Thus, the May 1955 rating decision was 
confirmed and continued.

By correspondence dated in January 1956, the RO informed the 
veteran that he had not submitted the requisite new and 
material evidence required to reopen a previously denied 
claim for service connection for dermatitis, and advised him 
that no further action would be taken on his claim.  The RO 
specifically noted the March 1955 outpatient treatment record 
and the May 1955 VA hospitalization report in this 
correspondence.

Following the January 1956 correspondence, the veteran did 
not provide a written communication in which he expressed his 
belief in entitlement to service connection for dermatitis 
until the statement received on January 10, 1997.  As 
detailed above, service connection was ultimately granted for 
this disability by a December 2001 rating decision, effective 
January 10, 1997.

The record also reflects that the veteran submitted a 
previous claim of CUE with respect to the May 1955 rating 
decision in January 1998.  He asserted that there was no 
evidence his skin disorder existed prior to service, and that 
it first occurred during service.  

The veteran's CUE claim was subsequently denied by an August 
1998 rating decision, and he appealed to the Board.  By a May 
1999 decision, the Board determined that the May 1955 rating 
decision was not the product of CUE.  Nothing in the record 
reflects that the veteran appealed this decision to the 
Court.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  
Further, the Federal Circuit stated that when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Previous determinations on which an action was predicated, 
including decisions of service connection will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  

For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts 
were weighed or evaluated.


Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the outcome 
are harmless; by definition, such errors do 
not give rise to the need for revising the 
previous decision.  The words 'clear and 
unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it 
can be said that reasonable minds could only 
conclude that the original decision was 
fatally flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the time of 
the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell. 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
January 10, 1997, for his grant of service connection for 
dermatitis.

As detailed above, the veteran has contended that he is 
entitled to an effective date to when he submitted his 
original claim in 1955, and that the May 1955 rating decision 
which denied the claim was the product of CUE.  However, the 
Board previously determined in May 1999 that this rating 
decision was not the product of CUE.  Nothing indicates that 
he appealed this decision to the Court.  Consequently, this 
decision is final, and cannot be changed in the absence of 
CUE in the Board decision itself.  See 38 U.S.C.A. §§ 5108, 
7104, 7111; 38 C.F.R. §§ 20.1100, 20.1403.  However, the 
veteran has not alleged CUE with respect to the Board 
decision.  See 38 C.F.R. §§ 20.1400, 20.1404.  Therefore, 
this issue is not presently before the Board.

The Board acknowledges that the veteran's current CUE 
allegations appear to be different from those advanced at the 
time of the May 1999 decision.  However, even if the Board 
were to consider the veteran's CUE allegations at this time, 
it does not appear that his claim would be successful.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
Although the March 1955 VA outpatient treatment record and 
the May 1955 VA hospitalization report do not appear to have 
been of record at the time of the May 1955 rating decision, 
they were of record and considered at the time of the 
December 1955 confirmed rating decision and the subsequent 
January 1956 correspondence.  While this decision did not 
discuss the evidence in detail, the Court has specifically 
held that RO failure to discuss the evidence and regulations 
in a pre-February 1990 decision cannot constitute CUE.  See 
Eddy v. Brown, 9 Vet. App. 52 (1996).  Moreover, in Gonzalez 
v. West, 218 F.3d 1378 (Fed. Cir. 2000) the Federal Circuit 
held that "absent specific evidence indicating otherwise, 
all evidence contained in the record at the time of the RO's 
determination of the service connection must be presumed to 
have been reviewed by the Department of Veterans Affairs, and 
no further proof of such review is needed."  The Federal 
Circuit explicitly rejected the view that all evidence must 
be discussed; i.e., that an adequate "review" of the record 
did not require an explanation in the RO decision of the 
impact or lack thereof of every piece of evidence of record.  
Thus, since this evidence was noted by the RO in the December 
1955 confirmed rating decision, as well as the January 1956 
correspondence, the Board finds that it was considered by the 
RO.  

As stated above, the RO determined in December 1955 that the 
March 1955 VA outpatient treatment record and May 1955 VA 
hospitalization report did not warrant a change in the prior 
denial of service connection for dermatitis.  To the extent 
the veteran contends otherwise, it constitutes no more than a 
disagreement as to how this evidence was evaluated.  Such 
contentions do not constitute CUE.  See Russell supra; Fugo, 
supra (Simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE); see also Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995) (A disagreement with how the 
facts were evaluated is inadequate to raise the claim of 
CUE).  

The veteran has also alleged that additional VA medical 
records were missing at the time of the May 1955 rating 
decision.  With respect to the VA medical records, the Board 
notes that the Court held in Bell v. Derwinski, 2 Vet. App. 
611 (1992), that any such records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
However, this constructive possession rule does not provide a 
basis for finding clear and unmistakable error in decisions 
issued prior to July 21, 1992.  VAOPGCPREC 12-95.  Thus, this 
rule does not apply to the instant case.

Inasmuch as the Board has determined that the prior denial of 
service connection for dermatitis is final, and that the 
decision was not the product of CUE, the effective date for a 
grant of service connection can be no earlier than the date 
the veteran submitted a claim to reopen following the last 
final denial.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board has conducted a thorough review of the evidence of 
record, to include statements and medical records not 
specifically noted in the background section of this 
decision.  Based upon this review, the Board finds that, 
following the January 1956 correspondence, the veteran did 
not provide a written communication in which he expressed his 
belief in entitlement to service connection for dermatitis 
until the statement received on January 10, 1997.  See 
38 C.F.R. §§ 3.1(p), 3.151, 3.152, 3.155; Rodriguez, supra.  
In short, he did not submit a formal or informal claim prior 
to the current effective date.  Consequently, the veteran is 
not entitled to an earlier effective date under the pertinent 
laws and regulations.


ORDER

Entitlement to an effective date earlier than January 10, 
1997, for a grant of service connection for dermatitis is 
denied.


REMAND

As stated above, service connection was established for 
dermatitis by a December 2001 rating decision, evaluated as 
10 percent disabling.  Following this decision, the veteran 
submitted a Notice of Disagreement in February 2002, in which 
he stated he was appealing the December 2001 rating decision 
based on service-connected dermatitis.  Although his 
contentions in this document primarily concerned his claim of 
entitlement to an earlier effective date, he also stated that 
he wanted a higher rating for the disability.  However, 
rather than construing this as an appeal of the initial 
rating, the RO construed it as a claim for an increased 
rating, accorded the veteran a new VA skin examination in 
August 2003, and assigned a 30 percent rating which was 
effective August 30, 2002.  Nevertheless, the Board finds 
that the February 2002 statement constitute a valid Notice of 
Disagreement to the assignment of the initial rating, and 
should be adjudicated accordingly.  See 38 C.F.R. § 20.201.  
In accord with the Court's holding in Manlicon v. West, 12 
Vet. App. 238 (1999), a remand is required for the RO to 
issue an SOC on this claim.  See also 38 C.F.R. §§ 19.26, 
19.29.

With respect to the basal cell carcinoma and melanoma claims, 
the Board notes that the veteran has contended, to include at 
his January 1998 personal hearing, that these disabilities 
are secondary to dermatitis.  Consequently, when the Board 
remanded the dermatitis claim in May 1999 and August 2000, 
the RO was directed to consider secondary service connection 
for the basal cell carcinoma and the melanoma.  No specific 
development was otherwise directed for these claims.

The Board has already noted that the RO established service 
connection for dermatitis in the December 2001 rating 
decision.  By this same decision, as well as a January 2002 
SSOC, the RO held that secondary service connection was not 
warranted for either the basal cell carcinoma or the 
melanoma, finding that there was no medical opinion or 
medical records which showed a relationship between these 
disabilities and the service-connected dermatitis.  The RO 
also found that there was no evidence of either disability 
during service.

The Board further notes that the evidence submitted in 
support of the veteran's claim includes an opinion received 
in January 2001 from S.L.S., Ph.D, who essentially opined 
that the veteran's dermatitis was due to in-service chemical 
exposure.  In addition, S.L.S. stated that the veteran's 
clinical records from 1994 to 1996 - which included findings 
of skin cancer - and "subsequent melanoma [was] further 
evidence of his exposure to chemicals" during his military 
service.  As such, this statement does tend to indicate a 
causal relationship between the disabilities and service.  
Granted, S.L.S. did not provide a specific rationale 
detailing how either the basal cell carcinoma and/or the 
melanoma to service.  Moreover, the Board concurs with the 
RO's finding that, even though S.L.S. is identified as having 
a Ph.D., there is no indication as to this individual's 
specific qualifications to render an opinion in this matter.  
Nevertheless, this opinion does tend to support a finding 
that the disabilities, at least the melanoma, may be 
secondary to the service-connected dermatitis.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, while the veteran 
has been accorded VA skin examinations in March 1997, 
September 2001, and August 2003, no competent medical opinion 
was obtained in conjunction with these examinations as to the 
etiology of his basal cell carcinoma and/or melanoma, to 
include as secondary to the service-connected dermatitis.  In 
light of the foregoing, the Board concludes that a remand is 
required to obtain such an opinion.

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded twice in the past.  Consequently, the 
Board wishes to assure the veteran that it would not be 
remanding this case again unless it were essential for a full 
and fair adjudication of his claims.

Since a new examination may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  


2.  The originating agency should issue 
an SOC to the veteran and his 
representative addressing the issue of 
entitlement to an initial rating in 
excess of 10 percent for dermatitis prior 
to August 30, 2002, and for a rating in 
excess of 30 percent thereafter.  The SOC 
should include a summary of the evidence 
considered as well as all relevant law 
and regulations.  Further, the veteran 
should be advised of the need to file a 
Substantive Appeal to perfect an appeal 
with respect to this issue.  Both he and 
his representative should be given the 
appropriate period of time in which to 
respond.

3.  The RO should also schedule the 
veteran for an examination by an 
appropriately qualified clinician in 
order to determine the etiology of his 
basal cell carcinoma and melanoma.  The 
claims folder should be made available to 
the clinician for review before the 
examination.  

Following examination of the veteran, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
these disabilities are causally related 
to active service, to include the 
veteran's purported chemical exposure 
therein.  Moreover, the examiner should 
express an opinion as to whether it is as 
likely as not that these disabilities 
developed secondary to the service-
connected dermatitis.  A complete 
rationale for all opinions expressed 
should be provided.  

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
it is responsive to and in compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the basal cell 
carcinoma and melanoma claims, in light 
of any additional evidence added to the 
records assembled for appellate review.  
If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
SSOC which addresses all of the evidence 
obtained after the issuance of the last 
SSOC in July 2003, and provides an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



